Exhibit 99.14 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF March-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 4/24/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 4/24/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 141,268.36 4,565,147.80 4,706,416.16 RECEIPTS Cash Sales Accounts Receivable 224,542.06 224,542.06 Interest Income 6,231.35 6,231.35 Loans and Advances Sale of Assets 1,000.00 1,000.00 Transfers from Other DIP Accounts 250,000.00 250,000.00 Other(attach list) 67,298.86 67,298.86 TOTAL RECEIPTS 542,840.92 6,231.35 549,072.27 DISBURSEMENTS Business - Ordinary Operations 178,632.88 178,632.88 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 250,000.00 250,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 293,077.14 293,077.14 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 471,710.02 250,000.00 721,710.02 Balance at End of Month (See Note Below) 212,399.26 4,321,379.15 4,533,778.41 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 721,710.02 Less: Transfers to Other DIP Accounts 250,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 471,710.02 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. YTD 3/31/2006 TFS Corp 3/31/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total Admin 1,394,538 Total SG&A 1,394,538 Loss (Gain) on Sale of Assets 46,000 Total Operating Expenses 1,440,538 Operating Income/(Loss) (1,440,538 ) Interest Income 54,502 Interest & Other Inc/(Exp) 54,502 Profit/(Loss) Before Tax (1,386,036 ) Income Taxes (255 ) Net Income/(Loss) (1,385,781 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 03/31/2006 TFS Corp 3/31/06 ASSETS CASH AND CASH EQUIVALENT 4,533,779 ACCOUNTS RECEIVABLE PRE 1,476,982 ACCOUNTS RECEIVABLE POST 17,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 18,658 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,399,237 TOTAL CURRENT ASSETS 22,518,318 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,178,955 INVESTMENT TFS DI 100 TOTAL ASSETS 24,697,373 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,856,664 ACCOUNTS PAYABLE POST 906,391 OTHER ACCRUED LIABILITIES PRE 805,678 OTHER ACCRUED LIABILITIES POST 399,175 TOTAL CURRENT LIABILITIES 5,967,907 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,967,907 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (1,385,781 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 18,729,466 TOTAL LIABILITIES & EQUITY 24,697,373 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,494,931.35 0.00 1,494,931.35 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,494,931.35 0.00 0.00 1,494,931.35 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 41,682 44,748 600 (3,666) 0 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 864,709 565,065 75,295 1,177 223,172 Secured Debt 0 Other Accrued - Post Petition 399,175 399,175 Total Post-Petition Liabilities 1,305,566 1,008,988 75,895 -2,489 223,172 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 31,765.13 278,966.24 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 293,077.14 1,600,001.33 Total Payments to Professionals Page 6 March 2006 Cash Payments to Insiders Three-Five Systems, Inc. Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1211 03/03/2006 BENTOVIM BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1214 03/03/2006 CHAVOUSTIE BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1215 03/03/2006 HIRVELA BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1218 03/03/2006 MALMBERG BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1222 03/03/2006 SILVESTRI BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1223 03/03/2006 WERNER BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1236 03/17/2006 SALTICH COX022406 (42.03) B of A Checking Pay Post Bill Pmt -Check 1239 03/23/2006 BENTOVIM BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1242 03/23/2006 CHAVOUSTIE BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1245 03/23/2006 GOLDMAN BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1246 03/23/2006 HIRVELA BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1249 03/23/2006 MALMBERG BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1252 03/23/2006 SILVESTRI BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Payroll Payroll 03/07/2006 Jack Saltich Payroll (12,861.55) B of A Checking Pay Post Payroll Payroll 03/21/2006 Jack Saltich Payroll (12,861.55) B of A Checking Pay Post Total for current month (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (278,966.24) March 2006 Cash Payments to Professionals Three-Five Systems, Inc. Type Num Date Name Amount Bank Pay/Rcpt Bill Pmt -Check WIRE 03/07/2006 BAKERMCKEN (1,459.99) B of A Checking Pay Bill Pmt -Check WIRE 03/08/2006 SQUIRE (85,175.74) B of A Checking Pay Bill Pmt -Check WIRE 03/21/2006 BRIDGE (98,293.35) B of A Checking Pay Bill Pmt -Check WIRE 03/21/2006 JENNINGS (31,035.60) B of A Checking Pay Bill Pmt -Check WIRE 03/29/2006 SGCOWEN (77,112.46) B of A Checking Pay Total for current month (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (1,600,001.33) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 3 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL March 2006 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post SVB Post Net Actitivity 0.00 SVB Beginning Balance 0.00 SVB Calculated Ending Balance 0.00 SVB Balance per Cash Log 0.00 SVB Difference 0.00 SVB THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL March 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 03/07/2006 BAKERMCKEN January 2006 (1,459.99) B of A Checking Pay Post Bill Pmt -Check WIRE 03/08/2006 SQUIRE January 2006 (85,175.74) B of A Checking Pay Post Bill Pmt -Check WIRE 03/21/2006 BRIDGE January 2006 (98,293.35) B of A Checking Pay Post Bill Pmt -Check WIRE 03/21/2006 JENNINGS Equity Committee Counsel - January 2006 (31,035.60) B of A Checking Pay Post Bill Pmt -Check WIRE 03/29/2006 SGCOWEN expenses (77,112.46) B of A Checking Pay Post Bill Pmt -Check 1208 03/03/2006 ACCOUNTEMPS (294.00) B of A Checking Pay Post Bill Pmt -Check 1209 03/03/2006 AFLAC (172.10) B of A Checking Pay Post Bill Pmt -Check 1210 03/03/2006 AT&T-AZ (24.48) B of A Checking Pay Post Bill Pmt -Check 1211 03/03/2006 BENTOVIM BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1212 03/03/2006 BLUE CROSS (19,452.89) B of A Checking Pay Post Bill Pmt -Check 1213 03/03/2006 BOWNE (504.00) B of A Checking Pay Post Bill Pmt -Check 1214 03/03/2006 CHAVOUSTIE BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1215 03/03/2006 HIRVELA BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1216 03/03/2006 JBUCHANAN (2,333.33) B of A Checking Pay Post Bill Pmt -Check 1217 03/03/2006 LINEARNET (3,000.00) B of A Checking Pay Post Bill Pmt -Check 1218 03/03/2006 MALMBERG BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1219 03/03/2006 QWEST (1,963.33) B of A Checking Pay Post Bill Pmt -Check 1220 03/03/2006 QWESTKY (1,173.00) B of A Checking Pay Post Bill Pmt -Check 1221 03/03/2006 RENA (40.80) B of A Checking Pay Post Bill Pmt -Check 1222 03/03/2006 SILVESTRI BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1223 03/03/2006 WERNER BOARD CALL 3/1/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1224 03/15/2006 LINEARNET (6,000.00) B of A Checking Pay Post Check - Void 1155 03/15/2006 JTANNER DEC2005 STOP PAYMENT PLACED LOST CHECK 10,000.00 B of A Checking Pay Post Bill Pmt -Check 1225 03/17/2006 ACCOUNTEMPS (1,708.00) B of A Checking Pay Post Bill Pmt -Check 1226 03/17/2006 BANKOFNY (7,897.54) B of A Checking Pay Post Bill Pmt -Check 1227 03/17/2006 CT CORP (1,989.00) B of A Checking Pay Post Bill Pmt -Check 1228 03/17/2006 FENNEMORE (103.30) B of A Checking Pay Post Bill Pmt -Check 1229 03/17/2006 GLOBAL-CO (5.80) B of A Checking Pay Post Bill Pmt -Check 1230 03/17/2006 JBUCHANAN (4,879.29) B of A Checking Pay Post Bill Pmt -Check 1231 03/17/2006 JTANNER DEC2005 REPLACEMENT CHECK (10,000.00) B of A Checking Pay Post Bill Pmt -Check 1232 03/17/2006 MCMANIMIE (300.00) B of A Checking Pay Post Bill Pmt -Check 1233 03/17/2006 PR NEWSWIRE (125.00) B of A Checking Pay Post Bill Pmt -Check 1234 03/17/2006 RENA (204.00) B of A Checking Pay Post Bill Pmt -Check 1235 03/17/2006 ROBERTHALF (700.00) B of A Checking Pay Post Bill Pmt -Check 1236 03/17/2006 SALTICH COX022406 (42.03) B of A Checking Pay Post Bill Pmt -Check 1237 03/17/2006 WALDRON (9,500.00) B of A Checking Pay Post Bill Pmt -Check 1238 03/17/2006 WAYLEN (8,093.26) B of A Checking Pay Post Bill Pmt -Check 1239 03/23/2006 BENTOVIM BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1240 03/23/2006 BOFA BANK FEES (327.55) B of A Checking Pay Post Bill Pmt -Check 1241 03/23/2006 BONESIO (6,246.45) B of A Checking Pay Post Bill Pmt -Check 1242 03/23/2006 CHAVOUSTIE BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1243 03/23/2006 D&TTAX Ex-pat tax return preparation/issues (8,500.00) B of A Checking Pay Post Bill Pmt -Check 1244 03/23/2006 DAVISWRIGH (70.00) B of A Checking Pay Post Bill Pmt -Check 1245 03/23/2006 GOLDMAN BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1246 03/23/2006 HIRVELA BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1247 03/23/2006 IRON (685.35) B of A Checking Pay Post Bill Pmt -Check 1248 03/23/2006 LARSONALLEN (60.00) B of A Checking Pay Post Bill Pmt -Check 1249 03/23/2006 MALMBERG BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1250 03/23/2006 PITMAN (125.66) B of A Checking Pay Post Bill Pmt -Check 1251 03/23/2006 RENA (210.80) B of A Checking Pay Post Bill Pmt -Check 1252 03/23/2006 SILVESTRI BOARD CALL 3/21/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1253 03/27/2006 EEW (1,325.00) B of A Checking Pay Post Bill Pmt -Check 1254 03/31/2006 HQGLOBAL rent (10,972.52) B of A Checking Pay Post NONAUTO BANK CHARGES 03/31/2006 BANK CHARGES (3,002.30) B of A Checking Pay Post NONAUTO FSA FUNDING 03/31/2006 FSA FUNDING (4.00) B of A Checking Pay Post NONAUTO PAYROLL 03/07/2006 PAYROLL (24,993.94) B of A Checking Pay Post NONAUTO PAYROLL 03/21/2006 PAYROLL (29,519.36) B of A Checking Pay Post NONAUTO TFSEMSPOST 03/08/2006 SUBSIDIARY FUNDING (9,639.93) B of A Checking Pay Post NONAUTO TFSEMSPOST 03/22/2006 SUBSIDIARY FUNDING (6,444.87) B of A Checking Pay Post Total Post Payments (471,710.02) B of A Checking Total Payments (471,710.02) B of A Checking Deposit Deposit 03/03/2006 BANK DEPOSIT BLUE CROSS 561.62 B of A Checking Rcpt Post Deposit Deposit 03/07/2006 BANK DEPOSIT THREE FIVE TRANSFER FROM MONEY MARKET 250,000.00 B of A Checking Rcpt Post Deposit Deposit 03/17/2006 BANK DEPOSIT STATE OF CALIFORNIA TAX REFUND 259.00 B of A Checking Rcpt Post Deposit Deposit 03/17/2006 BANK DEPOSIT LIGHTSTAT 1,855.70 B of A Checking Rcpt Post Deposit Deposit 03/20/2006 BANK DEPOSIT BLUE CROSS 64,072.15 B of A Checking Rcpt Post Deposit Deposit 03/20/2006 BANK DEPOSIT E SOFTWARE DESIGNS, LLC 500.00 B of A Checking Rcpt Post Deposit Deposit 03/27/2006 BANK DEPOSIT BRILLIAN 500.00 B of A Checking Rcpt Post Payment 060328042601 03/28/2006 BANK DEPOSIT KONTRON 200,000.00 B of A Checking Rcpt Post Deposit Deposit 03/30/2006 BANK DEPOSIT PETTY CASH 550.39 B of A Checking Rcpt Post Payment 103362 03/30/2006 SUBSIDIARY PYMT REDPOST 24,542.06 B of A Checking Rcpt Post Total Receipts 542,840.92 B of A Checking Net Actitivity 71,130.90 B of A Checking Beginning Balance 141,268.36 B of A Checking Calculated Ending Balance 212,399.26 B of A Checking Balance per cash log 212,399.26 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 212,399.26 Ending Cash - Bank of America Money Market 4,321,379.15 Ending Cash - SVB 0.00 Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,533,779.20 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 102 03/07/2006 THREE-FIVE SYSTEMS TRANSFER TO CHECKING (250,000.00) B of A MM Pymt Post Total Post Payments (250,000.00) Interest Interest Earned 03/31/2006 6,231.35 B of A MM Rcpt Post Total Receipts 6,231.35 Net Actitivity (243,768.65) B of A MM Beginning Balance 4,565,147.80 B of A MM Calculated Ending Balanace 4,321,379.15 B of A MM Balance per Cash Log 4,321,379.15 B of A MM Difference 0.00 B of A MM THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL March 2006 Three-Five Systems, Inc. March 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
